UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 TRAVELERS INDEMNITY COMPANY
 OF CONNECTICUT,

         Plaintiff,

         v.                                              Civil Action No. 18-2551 (JDB)

 UNIVERSITY HALL CONDOMINIUM
 OWNERS ASSOCIATION, et al.,

         Defendants.


                          MEMORANDUM OPINION & ORDER

       Hazel Bland Thomas, University Hall Condominium Owners Association (“University

Hall”), James Buckley, Tilton Bernstein Management, Inc. (“Tilton Bernstein”), and other entities

have been embroiled in years of litigation in D.C. Superior Court over a foreclosure sale of

Thomas’s condominium in the University Hall Condominium complex, which Thomas alleges

was wrongful. University Hall is the named insured on an insurance policy issued by The

Travelers Indemnity Company of Connecticut (“Travelers”). In this declaratory judgment action,

Travelers seeks a declaration that it has no duty to provide insurance coverage under University

Hall’s policy for any liability incurred in the D.C. Superior Court lawsuits involving Thomas’s

condominium.

       Thomas, who is named as a defendant in this declaratory judgment action, moves to dismiss

Travelers’ complaint pursuant to Rules 12(b)(1) and 12(b)(3) of the Federal Rules of Civil
Procedure and on forum non conveniens grounds. Def. Thomas’ Mot. to Dismiss (“Thomas’s

Mot.”) [ECF No. 14]. 1 For the reasons that follow, the Court will deny the motion.

        I.      SUBJECT-MATTER JURISDICTION

        Thomas asserts that this Court lacks subject-matter jurisdiction under Rule 12(b)(1) of the

Federal Rules of Civil Procedure without providing further explanation. See Thomas’s Mot. at 1.

Nevertheless, “a court must always assure itself of its subject-matter jurisdiction regardless of

whether a party has raised a challenge.” Kaplan v. Cent. Bank of the Islamic Republic of Iran, 896
F.3d 501, 511 (D.C. Cir. 2018). Under 28 U.S.C. § 1332, a federal court has diversity jurisdiction

if the amount in controversy exceeds $75,000 and plaintiff and defendants have complete diversity.

Here, the conditions for diversity jurisdiction are met. The amount in controversy exceeds $75,000

and the plaintiff and defendants have complete diversity, as Travelers is a citizen of Connecticut

and defendants are citizens of the District of Columbia, Pennsylvania, New York, Virginia, and

Maryland. Travelers’s Opp’n [ECF No. 17] at 3. Accordingly, Thomas’s motion to dismiss for

lack of subject-matter jurisdiction is denied.

        II.     VENUE

        Thomas also moves to dismiss for improper venue under Rule 12(b)(3) of the Federal Rules

of Civil Procedure without further explanation. See Thomas’s Mot. at 1. Under 28 U.S.C.

§ 1391(b), venue is proper in “a judicial district in which any defendant resides, if all defendants

are residents of the State in which the district is located[,]” or in “a judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

of property that is the subject of the action is situated.” 28 U.S.C. §§ 1391(b)(1), (2). Travelers


        1
          Thomas also moves for an “order craving oyer demanding strict proof of the underlying insurance
documentation pursuant to D.C. Code § 31–2403.01.” Id. at 1. However, D.C. Code § 31–2403.01 applies to
claimants “for compensation or damages concerning a vehicle accident” and has no effect in this case, which is
unrelated to any vehicle accident. Thus, the Court denies Thomas’s motion craving oyer.

                                                      2
asserts that venue is proper under § 1391(b)(1) because all defendants are residents of the District

of Columbia, as well as under § 1391(b)(2) because Travelers issued the challenged insurance

policy to University Hall in the District of Columbia, the lawsuits that spurred filing of this case

are pending in the District of Columbia, and all of the matters alleged that might give rise to

liability in these underlying lawsuits took place in the District of Columbia. See Travelers’s Opp’n

at 4. The Court agrees that venue is proper, and hence Thomas’s motion to dismiss for lack of

proper venue is denied.

       III.    FORUM NON CONVENIENS

       In addition, Thomas moves for dismissal on forum non conveniens grounds. Thomas’s

Mot. at 3–6. Thomas argues that this Court’s connections with the controversy are “attenuated,”

notes that the D.C. Superior Court has exclusive jurisdiction over quiet title actions for property in

the District of Columbia (such as the subject property in the underlying lawsuits), and states that

the D.C. Superior Court is a superior forum for this case because the defendants have been

litigating related issues in that court for seven years. Id. at 4–5. Travelers responds that while

“there is no dispute that there are alternative fora which may have concurrent jurisdiction to hear

this matter,” dismissal is inappropriate because this forum poses no inconvenience as compared to

the D.C. Superior Court less than half a mile away. Travelers’s Mot. at 4–7.

       The Court agrees with Travelers. “[A] court may decline to exercise jurisdiction pursuant

to the doctrine of forum non conveniens only ‘in exceptional circumstances,’ . . . and ‘a defendant

invoking forum non conveniens ordinarily bears a heavy burden in opposing the plaintiff’s chosen

forum.’” Shi v. New Mighty U.S. Trust, No. 18-7066, 2019 WL 1212227, *1 (D.C. Cir. Mar. 15,

2019) (alterations omitted) (quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 504 (1947), and

Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 430 (2007)). The doctrine of



                                                  3
forum non conveniens applies “only in cases where the alternative forum is abroad . . . and perhaps

in rare instances where a state or territorial court serves litigational convenience best.” Sinochem,
549 U.S. at 430 (citation omitted). To decline jurisdiction on forum non conveniens grounds, a

court must find not only that an adequate alternative forum exists, but also that “a balancing of

private and public interest factors strongly favors dismissal.” Shi, 2019 WL 1212227, at *1

(quoting Agudas Chasidei Chabad of U.S. v. Russian Fed’n, 528 F.3d 934, 950 (D.C. Cir. 2008)).

“Unless the balance is strongly in favor of the defendant, the plaintiff’s choice of forum should

rarely be disturbed.” Id. (alteration omitted) (quoting Gilbert, 330 U.S. at 508).

       Here, dismissal is not appropriate. The alternative proposed forum, while adequate, is not

abroad, and the balance of private and public interests does not favor dismissal. Among other

considerations, the Court notes that the physical location of this Court is no doubt as convenient

as the D.C. Superior Court in terms of access for litigants and witnesses, a judgment in this Court

will be as enforceable as a judgment in D.C. Superior Court, and Thomas will suffer no prejudice

because of litigation in this forum. In addition, the fact that Travelers’s declaratory judgment

action is related factually to the pending litigation in D.C. Superior Court does not support

dismissal—Travelers declaratory judgment claim is legally distinct, and Travelers is not a party to

the D.C. Superior Court litigation. Thomas has not met the “heavy burden” to show that dismissal

is appropriate pursuant to the doctrine of forum non conveniens, and her motion is denied.

                                          *       *       *

       The Court concludes that it has subject-matter jurisdiction over Travelers’s claim, that

venue is proper, and that dismissal pursuant to the doctrine of forum non conveniens is not

warranted. Accordingly, upon consideration of Thomas’s motion and memorandum in support

thereof, Travelers’s opposition, and the entire record herein, it is hereby



                                                  4
       ORDERED that [14] Thomas’s motion to dismiss and for order craving oyer is DENIED.

                                                                    /s/
                                                             JOHN D. BATES
                                                       United States District Judge
Dated: April 5, 2019




                                            5